Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 9-12, 14-16, 18-22, and 24 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art taken singly or in combination does not teach or suggest, a semiconductor device, among other things, comprising:
monitor a write pointer indicating a point on which the rendering data is written in the memory device; 
determine whether the monitored write pointer reaches a predetermined address of the memory device; and 
in response to the monitored write pointer being determined to reach the predetermined address of the memory device, transmit a start signal to the display controller, based on a degree of execution of the rendering operation, wherein the display controller is further configured to, based on the transmitted start signal, start the read operation.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794.
	 The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HAU H NGUYEN/Primary Examiner, Art Unit 2611